Citation Nr: 0924380	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  97-32 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of exostoses of the dorsum of the right foot, rated 
as 20 percent disabling since May 21, 2005, 10 percent 
disabling from August 26, 2000 to May 20, 2005, and 10 
percent disabling combined with the left foot prior to August 
26, 2000.

2.  Entitlement to an increased rating for postoperative 
residuals of exostoses of the dorsum of the left foot, rated 
as 20 percent disabling since May 21, 2005, 10 percent 
disabling from August 26, 2000 to May 20, 2005, and 10 
percent disabling combined with the right foot prior to 
August 26, 2000.



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
October 1970.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Atlanta, Georgia.
		
The issues on appeal were previously denied by the Board in a 
July 2003 decision.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2004 Order, the Court vacated the July 
2003 Board decision and remanded the matter back to the Board 
for development consistent with the parties' Joint Motion for 
Remand (Joint Motion).  In August 2004 the file was returned 
to the Board, and the Board remanded the matter for 
additional development.  That development having been 
completed, the claim has again been returned to the Board, 
and is now ready for appellate disposition.

The Board notes that the issues have been recharacterized 
from their wording at the time of the August 2004 Board 
remand.  The issues are unchanged, and are characterized as 
above simply for consistency with the discussion that follows 
below.  


FINDINGS OF FACT

1.  Since May 21, 2005, neither the Veteran's right nor his 
left foot disability can be characterized as severe.

2.  From August 26, 2000 to May 20, 2005, neither the 
Veteran's right nor his left foot disability could be 
characterized as moderately severe.

3.  Prior to August 26, 2000, the Veteran was in receipt of 
the maximum rating available under the applicable diagnostic 
code, and his bilateral foot disability could not otherwise 
be characterized as moderately severe.
CONCLUSIONS OF LAW

1.  Since May 21, 2005, the criteria for a rating in excess 
of 20 percent for postoperative residuals of exostoses of the 
dorsum of each the right and left foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5284 (2009).

2.  From August 26, 2000 to  May 20, 2005, the criteria for a 
rating in excess of 10 percent for postoperative residuals of 
exostoses of the dorsum of each the right and left foot were 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5284 (2009).

3.  Prior to August 26, 2000, there is no legal basis for the 
assignment of a schedular evaluation in excess of 10 percent 
for postoperative residuals of exostoses of the dorsum of the 
Veteran's bilateral feet combined.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5279 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
	
At the outset, the Board observes that an unappealed rating 
decision of December 1981 granted service connection for the 
Veteran's foot disabilities.  While the Veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The matter at bar arises from a December 1996 claim for an 
increased rating.  At the time of his claim, the Veteran was 
in receipt of a combined 10 percent evaluation for his 
bilateral foot disability.  During the course of this appeal, 
in a February 2001 rating decision the RO separated the 
Veteran's disability and assigned separate 10 percent ratings 
for each his right and left foot, effective from August 26, 
2000.  Moreover, in a November 2008 rating decision, the RO 
increased these separate ratings to 20 percent for each foot, 
effective from May 21, 2005.  As such, the issue at bar 
currently is whether the Veteran is entitled to a rating in 
excess of 10 percent for his combined rating prior to August 
26, 2000, in excess of 10 percent for each foot from August 
26, 2000 to May 20, 2005, and in excess of 20 percent for 
each foot since May 21, 2005.  The Board finds that in the 
interest of clarity, these issues will be addressed by time 
frame, as below.

The Board further notes that the Veteran is currently in 
receipt of separate evaluations for a left foot scar, a right 
foot scar, and peripheral neuropathy as associated with his 
bilateral foot disability.  These disabilities were service-
connected in the November 2008 rating decision, which was 
unappealed.  As such, these issues will not be addressed by 
the decision below. 

A.	Since May 21, 2005
As noted above, since May 21, 2005, the Veteran has been in 
receipt of a 20 percent evaluation for each his right and 
left foot disability.  These disabilities are currently rated 
under Diagnostic Code (DC) 5284.

A 30 percent evaluation under DC 5284 requires evidence of a 
"severe" foot injury.  Here, the evidence since May 21, 
2005 is not supportive of this characterization.  On VA 
examination in April 2008, the Veteran displayed a normal 
range of motion in each foot.  There was no instability, 
muscle spasm, or crepitation.  The Veteran displayed a normal 
gait.  There as no abnormal weightbearing, no muscle atrophy, 
and no deformity.  X-rays revealed moderate osteoarthritis 
bilaterally.  While the Veteran's disability was found to 
cause a severe effect on shopping and exercise, there was 
only a moderate effect on chores, recreation, traveling, and 
dressing, and no effect on feeding, bathing, toileting, and 
grooming.  In August 2007, x-rays similarly revealed moderate 
osteoarthritis.  On VA examination in May 2005, the Veteran 
displayed a full range of motion bilaterally.  He had no 
crepitus, and no abnormality in gait or while standing.  The 
examiner noted that the Veteran is able to go to work and 
perform his activities of daily living on most days "without 
functional limitation.  Based on this evidence, the Board 
cannot find that a higher rating of 30 percent is warranted 
since May 21, 2005 under DC 5284.

The Board further finds that there are no alternate 
diagnostic codes under which the Veteran could be awarded a 
higher evaluation for his disabilities.  The only diagnostic 
codes pertaining to the foot that allow ratings in excess of 
20 percent are DC 5276 for flatfoot, DC 5278 for claw foot, 
and DC 5283 for malunion or nonunion of the tarsal or 
metatarsal bones.  The requirements for a higher rating under 
these codes are not raised by the evidence.  For example, the 
April 2008 examiner specifically found no pes planus 
(flatfoot).  While a VA treatment note of August 2007 noted 
marked pes planus, and the May 2005 VA examiner found mild 
pes planus, the other symptomatology required for a higher 
rating such as swelling on use and characteristic 
callosities, were not found.  There has been no evidence of 
claw foot, and the April 2008 and May 2005 VA examiners 
specifically found the Veteran does not have claw foot.  
Additionally, the April 2008 examiner specifically found 
there was no malunion or nonunion of the tarsal or metatarsal 
bones.  These abnormalities were also not noted on x-ray in 
April 2008 or August 2007.  As such, higher ratings for the 
Veteran's right and left foot disabilities are not warranted 
under any other diagnostic code since May 21, 2005.

Moreover, pursuant to the directives of the March 2004 Joint 
Motion, the Board has considered the possibility for a 
separate rating based on painful arthritis.  The Board notes 
that the General Counsel for VA, in a precedent opinion dated 
August 14, 1998, (VAOPGCPREC 9-98) held that if a disability 
rating was established under Diagnostic Code 5284, the 
availability of a separate rating under Diagnostic Code 
5003/5010 and the applicability of sections 4.40, 4.45, and 
4.59 depended upon the manifestations compensated under 
Diagnostic Code 5284.  It is noted that Diagnostic Code 5284 
does not specifically contemplate limitation of motion.  
However, VA's General Counsel has held that depending on the 
nature of the foot injury, Diagnostic Code 5284 (foot 
injuries) may involve limitation of motion and would require 
consideration of 38 C.F.R. §§ 4.40, 4.45. VAOPGCPREC 9-98.

Here, the Board finds that a separate rating for painful 
arthritis in each foot is not necessary because this is an 
overlapping symptom of the Veteran's current disability and 
not a separate manifestation that would allow evaluation 
under multiple diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).  Pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when evaluating a Veteran's service-connected 
disability. 38 C.F.R. § 4.14 (2008).  Here, the Veteran's 
arthritic pain is essentially the residual for which he is 
currently being compensated.  His disability has been 
characterized as "moderately severe," despite the fact that 
there have been essentially no physical impairments evidenced 
on objective examination.  As described, the Veteran has 
displayed a full range of motion, has a normal gait, and has 
no muscular problems or instability.  The Board cannot find 
that separate ratings for painful arthritis are warranted.

In this vein, the Board has also considered the possibility 
of a higher rating due to pain and functional loss.  The 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Here, a 
higher rating based on pain is not warranted.  The April 2008 
examiner found no weakened movement, excess fatigability, 
incoordination, or pain on movement in either foot.  The May 
2005 examiner found pain on motion, but did not specify the 
exact degree of functional loss due to this pain.  
Accordingly, the evidence also does not support the 
assignment of a higher rating based on pain and functional 
loss.

In sum, the Board finds that the separate 20 percent 
evaluations assigned for the Veteran's right and left foot 
disabilities since May 21, 2005 adequately compensate him for 
the level of impairment caused by his condition.
B.	From August 26, 2000 to May 20, 2005
From August 26, 2000 to May 20, 2005, the Veteran has been 
assigned separate 10 percent evaluations for his right and 
left foot disabilities pursuant to diagnostic code 5284.  
Under that code, the next higher rating of 20 percent 
requires evidence of a "moderately severe" foot injury.  

The evidence from this time does not support such a rating.  
A September 2004 VA treatment record noted an 
"unremarkable" examination of the foot.  On VA examination 
in August 2000, the Veteran was diagnosed with "mild" 
degenerative joint disease bilaterally, confirmed by x-ray.  
He displayed dorsiflexion to 10 degrees bilaterally, and 
plantar flexion to 30 degrees bilaterally.  Normal 
dorsiflexion is to 20 degrees and plantar flexion is to 45 
degrees.  See 38 C.F.R. § 4.71, Plate II.  No functional 
limitations were noted.  Given this, the Board cannot find 
that the evidence supports a higher rating of 20 percent, 
assignable for a moderately severe injury.  

The Board further finds that there are no alternate 
diagnostic codes under which the Veteran could be awarded an 
increased evaluation for his left foot disability.  As above, 
only diagnostic codes pertaining to the foot that allow 
ratings in excess of 10 percent are DC 5276 for flatfoot, DC 
5278 for claw foot, and DC 5283 for malunion or nonunion of 
the tarsal or metatarsal bones.  There is no evidence of 
flatfoot from this time period.  While the August 2000 
examination report documents a "mild" claw toe deformity in 
the second through fifth digits bilaterally, this does not 
satisfy the criteria for a 20 percent evaluation for claw 
feet under DC 5278.  There is no accompanying evidence of all 
toes tending to dorsiflexion, a limitation of dorsiflexion at 
the ankle to a right angle, shortened plantar fascia, or 
marked tenderness under the metatarsal heads.  Moreover, x-
rays taken in October 2004 and August 2000 do not document 
the existence of any malunion or nonunion of the tarsal or 
metatarsal bones. As such, higher ratings for the Veteran's 
right and left foot disabilities are not warranted under any 
other diagnostic code between August 26, 2000 and May 21, 
2005.

In light of the objective findings as detailed above, the 
Board finds no support for a rating in excess of 10 percent 
for the Veteran's right and left foot disabilities between 
August 26, 2000 and May 20, 2005, even when considering 
additional functional limitation under DeLuca.  While there 
is evidence of tenderness, the exact functional limitation 
caused by pain is found nowhere in the medical record for 
this time period.  Moreover, the Board does not find that 
separate ratings are warranted for painful arthritis because, 
as above, arthritic pain is essentially the residual for 
which the Veteran has already been compensated. VAOPGCPREC 9-
98. The Veteran's right and left foot disabilities have each 
been characterized as moderate for this time period, 
primarily due to painful, limited motion. Accordingly, the 
Board finds that the 10 percent rating assigned from August 
26, 2000 to May 20, 2005 adequately compensates the Veteran 
for the level of impairment caused by his right and left foot 
disabilities.

C.	Prior to August 26, 2000
Prior to August 26, 2000, the Veteran was in receipt of a 10 
percent combined rating for his bilateral foot disorder under 
DC 5279.  This is the maximum rating available under this 
code.  As such, DC 5279 cannot provide the basis for an 
increase for this time period.  

Accordingly, the Board has considered the application of DC 
5284.  As above, under that code, the next higher rating of 
20 percent requires evidence of a "moderately severe" foot 
injury.  

The evidence from this time does not support such a rating.  
On VA examination in February 1997, plantar flexion was to 25 
degrees bilaterally and dorsiflexion was to 25 degrees on the 
right and 35 degrees on the left.  The Veteran was able to 
walk on his tiptoes and heels without difficulty.  No heat, 
redness, or swelling was noted, and the color of his feet was 
normal.  Normal dorsiflexion is to 20 degrees and plantar 
flexion is to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  
No functional limitations were noted.  Given this, the Board 
cannot find that the evidence supports a higher rating of 20 
percent, assignable for a moderately severe injury.  

The Board further finds that there are no alternate 
diagnostic codes under which the Veteran could be awarded an 
increased evaluation for his left foot disability.  As above, 
only diagnostic codes pertaining to the foot that allow 
ratings in excess of 10 percent are DC 5276 for flatfoot, DC 
5278 for claw foot, and DC 5283 for malunion or nonunion of 
the tarsal or metatarsal bones.  There is no evidence of 
flatfoot or claw foot from this time period.  Further, x-rays 
taken in August 1996, February 1997, April 1997, and March 
1999 do not document the existence of any malunion or 
nonunion of the tarsal or metatarsal bones. As such, higher 
ratings for the Veteran's right and left foot disabilities 
are not warranted under any other diagnostic code prior to 
August 26, 2000.

In light of the objective findings as detailed above, the 
Board finds no support for a rating in excess of 10 percent 
for the Veteran's right and left foot disabilities, even when 
considering additional functional limitation under DeLuca.  
While there is evidence of tenderness, the exact functional 
limitation caused by pain is found nowhere in the medical 
record.  Moreover, the Board does not find that separate 
ratings are warranted for painful arthritis because, as 
above, arthritic pain is essentially the residual for which 
the Veteran has already been compensated. VAOPGCPREC 9-98.  
The February 1997 VA examination revealed essentially no 
physical abnormalities.  Accordingly, the Board finds that 
the 10 percent rating assigned prior to August 26, 2000 
adequately compensates the Veteran for the level of 
impairment caused by his bilateral foot disability.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
May 2003 provided the Veteran with an explanation of the type 
of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  For all of these reasons, the Board concludes 
that the appeal may be adjudicated without a remand for 
further notification.  

As the matter at bar involves claims for increased 
evaluations, the Board refers to the Court's recent decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 30, 
2008). 

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board finds that a May 2008 letter fully 
satisfies the first, third, and fourth requirements of 
Vazquez-Flores.  The Board does not find the second element 
applicable here because the Veteran's foot disabilities are 
not rated under diagnostic codes that require specific 
measurements in order for a higher rating to be awarded.  As 
such, the Board finds that no further discussion of Vazquez-
Flores is required.
VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing, and has been 
afforded a number of VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claims.  Therefore, no further assistance to 
the Veteran with the development of evidence is required.  


ORDER

An evaluation for postoperative residuals of exostoses of the 
dorsum of the right foot in excess of 20 percent since May 
21, 2005, in excess of 10 percent 
from August 26, 2000 to May 20, 2005, and in excess of 10 
percent as a combined rating with the left foot prior to 
August 26, 2000, is denied.

An evaluation for postoperative residuals of exostoses of the 
dorsum of the left foot in excess of 20 percent since May 21, 
2005, in excess of 10 percent 
from August 26, 2000 to May 20, 2005, and in excess of 10 
percent as a combined rating with the right foot prior to 
August 26, 2000, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


